16086DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the Amendment filed on 12/14/2021. Claims 1, 14 and 15 have been amended. Claims 2-3 and 16 have been canceled. Therefore, claims 1 and 4-15 are pending in this office action, of which claims 1, 14 and 15 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 12/14/2021, with respect to the rejection of claims 1 and 4-15 under 35 USC 103 have been fully considered but are not persuasive. 
Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 	
Applicant argues:
a.	Kodra does not teach or suggest "determining whether or not classification of the parameters is appropriate and update the classification condition based on the consistency degrees." Chishti and Col do not teach or suggest the features of claim 1 missing in Kodra.   (pages 11-12). 
	In response to applicant's argument a:  The argument is that Kodra merely discloses the weights are set for every climate models and are used to summarize results of every model.
	Chishti teaches Fig. 4A and 4B and para 0076 for call history data (including, e.g., caller-agent pair data and outcomes with respect to cost, revenue, customer satisfaction, and so on) may be used to retrain or modify processing engines 320-1 and 320-2. For instance, the agent performance data may be updated periodically (e.g., daily) based on historical outcomes to re-rank the agents with para 0078 for an interface may allow for the adjustment of the particular models used for different degrees or types (i.e, consistency degree), for example, adjusting an optimization or weighting of a particular model, changing a model for a particular degree or type of caller data, and so on. 
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “a classification condition” and “appropriate” in claims 1, 14 and 15 are a relative term which renders the claim indefinite. The term “a classification condition” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification para 0047 describes “a classification condition related to the parameters values, given data, observation data, a mathematical model, an algorithm related to local data processing, an algorithm related to global data processing, and the like.” Thus, the term is not defined with a clear standard. Note: the term “whether or not” is contingent limitation and if broadly referring to the condition of classification parameter. If the condition is not met the limitation of update operation is not performed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 4-6, 8-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kodra et al., US 20170176640 A1 (hereinafter “Kodra”) and in view of Chishti et al US 20130251137 A1 (hereinafter “Chishti”).  

As to claim 1,
 Kodra teaches an information processing device (Kodra, para 0071 teaches the statistical mode framework 34) comprising:  
a memory for storing instructions (Kodra, para 0008); and 
a processor connected to the memory and configured to execute the instructions to:
calculate prediction values reflecting uncertainty of a mathematical model (Kodra, para 0071 the statistical framework 34. para 0075 teaches the output metrics of the framework can include (n) predictions of future temperature given an assumed greenhouse gas scenario) based on values of first-parameters assumed to be constant at grid points generated by discretizing a calculation domain of a simulation (Kodra, para 0070 teaches all temperature data (d,f,i) and all precipitation extreme data (e,g,j) both from climate models and observations as shown in Fig. 1-2. All of these data entities (i.e., first parameter) are fed into the statistical framework 34. Where the (d) dataset is the historical mean temperature space-time data(i.e., grid points data) as shown in Fig. 1), values of second-parameters assumed to be inconstant (Kodra, para 0070 teaches the framework uses the data entities to estimate unknown framework parameters describe features of one or more climate variables (i.e., second-parameters), and given data (Kodra, para 0073 teaches variety of climate data are the given data, climate indices can include, for example heating degree (days) (based on temperature), cooling degree days (based on temperature),Palmer Drought Severity Index (based on soil moisture), crop moisture index (based on temperature and precipitation) etc.);  
iterate update of the prediction values and the values of the second-parameters to improve consistency degrees between the prediction values and observation values reflecting uncertainty (Kodra, para 0075 teaches Fig. 3 output metrics include (n) predictions of future temperature given an assumed greenhouse gas scenario as well as (o) confidence bounds (i.e., consistency degrees) around that prediction. Among the various metrics, metrics (u) are metrics that describe the estimated relationship between temperature and precipitation extremes as well as climate model deviations from those estimates.  This provides more information on true climate in a geographic region of interest and which climate models are estimating that dependence structure correctly versus incorrectly.  Para 0105 teaches updating all of the unknowns with new values (i.e., second parameters) sequentially, so that each unknown is updated conditional on the data and the current, newest generated values of the unknowns. This is done many (e.g., N=10,000) times, iteratively. Kodra, para 0064 and 0068 teaches given the regional climate models an input for simulation, through a set of statistical models and software processes), the consistency degrees being calculated at every grid point (Kodra, para 0021, determining one or more metrics from the variable climate features, each of the metrics comprising: [0022] a prediction of a future climate variable for a determined future time period, [0023] a confidence bound of the prediction of the future climate variable for the determined future time period, and [0024] a prediction bound for the future climate variable for the determined future time period. Note: a confidence bound which corresponds to consistency degree is determined for each of the metrics);
classify parameters in the mathematical model to the second-parameters (Kodra, para 0029 teaches the system and method determine a climate model weight (i.e., classify) for each of the one or more climate models from which the climate model data were obtained. Para 0032 teaches sorting the climate model data and the observational climate data by numeric magnitude of extreme events (i.e., numeric magnitude of extreme events corresponds to not uniform) or climate indices to obtain rankings), and 
the first-parameters based on a classification condition for classifying parameters into the first-parameters and the second-parameters (Kodra, para 0032, providing a statistical distribution of extremes or climate indices by sorting the climate model data and the observational climate data by numeric magnitude of extreme events (i.e., classification of first-parameters and second-parameters) or climate indices to obtain rankings, statistically comparing rankings of the climate model data from a least some of the climate models to the rankings of the observational climate data to derive weights for each climate model simulation and from the weights, deriving a distribution of extreme events or climate indices over a determined time period (i.e., interpreted as classification condition); 
iterate update of the values of the first-parameters until a change of the values of the first-parameters and a change of the degree of consistency are less than a threshold value (Kodra, para 0105 and 0116 teaches predictions and uncertainty bounds can be updated and that will adjust depending on new observed data and climate models, updates can be done iteratively (e.g., N=10,000) times); and
Kodra teaches the invention as claimed above, Kodra does not explicitly change a class of a parameter of the first-parameters to the second-parameters or a class of a parameter of the second-parameters to the first- parameters based on a comparison result between a consistency degree at a grid point among the consistency degrees and other consistency degrees at other gird points among the consistency degrees; and determine whether or not classification of the parameters is appropriate and update the classification condition based on the consistency degrees.
However, Chishti teaches change a class of a parameter of the first-parameters to the second-parameters or a class of a parameter of the second-parameters to the first- parameters based on a comparison result between a consistency degree at a grid point among the consistency degrees and other consistency degrees at other gird points among the consistency degrees (Chishti, para 0027, obtaining, by the one or more computers, agent parameter data for a set of agents; ranking or percentiling, by the one or more computers, the agents based at least in part on the agent parameter data, to obtain an agent distribution of agent rankings or percentiles; partitioning, by the one or more computers, callers in a set of callers based on one or more criteria into a set of partitions; obtaining, by one or more computers, caller propensity data for the respective partitions; ranking or percentiling, by the one or more computers, the callers based at least in part on data relating to or predicting a caller propensity for a desired outcome based at least in part on the caller propensity data for the partitions of the respective callers, to obtain a caller distribution of caller rankings or percentiles; performing distribution compensation, by the one or more computers, using at least one algorithm selected from the group of: an edge compensation algorithm applied to at least one selected from the group of the distribution of the agent rankings or percentiles and the distribution of the caller rankings or percentiles, near at least one edge of the respective distribution, to obtain edge compensated rankings or percentiles; and a topology altering algorithm applied to either or both of the distribution of the agent rankings or percentiles and the distribution of the caller rankings or percentiles to change one or more of the distributions to a different topology; and matching, by the one or more computers, a respective one of the agents with a respective ranking or percentile to a respective one of the callers in one of the partitions with a closest respective ranking or percentile, where at least one of the caller ranking or percentile or the agent ranking or percentile has been distribution compensated. See Fig. 4A and 4B and para 0076 for call history data (including, e.g., caller-agent pair data and outcomes with respect to cost, revenue, customer satisfaction, and so on) may be used to retrain or modify processing engines 320-1 and 320-2. For instance, the agent performance data may be updated periodically (e.g., daily) based on historical outcomes to re-rank the agents with para 0078 for an interface may allow for the adjustment of the particular models used for different degrees or types, for example, adjusting an optimization or weighting of a particular model, changing a model for a particular degree or type of caller data, and so on. Note: caller-agent pair data and outcomes with respect to cost, revenue, customer satisfaction, and so on corresponds to the consistency degree at a grid points); and 
(Chishti teaches Fig. 4A and 4B and para 0076 for call history data (including, e.g., caller-agent pair data and outcomes with respect to cost, revenue, customer satisfaction, and so on) may be used to retrain or modify processing engines 320-1 and 320-2. For instance, the agent performance data may be updated periodically (e.g., daily) based on historical outcomes to re-rank the agents with para 0078 for an interface may allow for the adjustment of the particular models used for different degrees or types (i.e, consistency degree), for example, adjusting an optimization or weighting of a particular model, changing a model for a particular degree or type of caller data, and so on. Note: the term “whether or not” is contingent limitation and if broadly referring to the condition of classification of parameter. Please see the indefiniteness rejection above. If the condition is not met the limitation of update operation is not performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the statistical framework taught by Kodra by including the method for matching an agent to a caller in one of the partitions with a closest respective percentile, where one of the caller percentile or the agent percentile has been distribution compensated in order to improve call routing as taught by Chishti. 

As to claim 4,
 The combination of Kodra and Chishti teaches the processor is further configured to execute the instructions to: calculate likelihood representing an indicator of the degree of consistency, update the prediction values and the values of the second-parameter with using Kodra, para 0004 teaches the statistical framework use a Bayesian model that combines and iteratively( weights archived data outputs of multiple global climate models against reference observational datasets to estimate probability distributions (i.e., likelihood calculator) for global and regional climate extremes and climate indices) and 
update the values of the first-parameters with using cumulative likelihood obtained by integrating the sequential likelihoods at more than predetermined number of time steps(Kodra, para 0105 and 0116 teaches predictions and uncertainty bounds can be updated and that will adjust depending on new observed data and climate models, updates can be done iteratively (e.g., N=10,000) times).  

As to claim 5,
The combination of Kodra and Chishti teaches a dimension of the first-parameters is higher than a dimension of the second-parameters (Kodra, para 0107 teaches using 16 global climate models (i.e., first parameters) from one watershed region (i.e., parameters from this subarea corresponds to second parameters), in Missouri).  

As to claim 6,
The combination of Kodra and Chishti teaches the processor is further configured to execute the instructions to: receive the prediction values and the observation data, execute sequential Bayesian filtering relating to the sequential degree of consistency and, thereby, Kodra, para 0071 teaches the statistical framework employs a Bayesian model that builds a statistical distribution for climate variable extremes or indices.  The Bayesian model framework provides a ranking by sorting extremes or indices (and their covariates) by value from lowest to highest).  
As to claim 8,
 The combination of Kodra and Chishti teaches  the processor is further configured to execute the instructions to:  obtain observation values for respective sub-areas to be a target of the mathematical model, input the values of the first-parameters, the values of the second-parameters, and the given data and summarize processing results for the respective sub-areas (Kodra, para 0115 teaches the Bayesian model gives a narrower distribution of precipitation extremes in 14 of the 18 watersheds (i.e., local processor datasets).  The notable exception is the red "Lower Mississippi" region (i.e., sub-area), where the Bayesian model projects with much larger uncertainty using the full collection of GCMs (global climate models)).  
As to claim 9,
The combination of Kodra and Chishti teaches the sub-areas are obtained by dividing whole simulation target domain into local areas and are set at each grid point, at each block representing a set of the grid points more than 2, or at each target local areas (Kodra, para 0107 teaches sub area of watershed region, in Missouri (“Messouri Region”) is used as target domain and Fig. 10-11 shows analytics over 18 watersheds with grid points. See also para 0108).  
As to claim 10,
The combination of Kodra and Chishti teaches the processor is further configured to execute the instructions to: store information where, at least, mathematical model as simulation target, the updated first-parameters values, the updated second-parameters values, the given data (Kodra, para 0062 teaches the statistical framework can take input data sets from publicly available global climate models (GCMs) which contain historical and future climate model with varying datasets archived as shown in Fig. 1-3), and likelihood of simulation results are associated with each other, and refer to the history database and store, at least, mathematical model of simulation, initial values of the first-parameters values, initial values of the second-parameters values, and given data (Kodra, para 0064 teaches the metrics of prediction and uncertainties can be fed into a geospatial database where they can be visualized and analyzed in stakeholder decision support system).  
As to claim 11,
The combination of Kodra and Chishti teaches the processor is further configured to execute the instructions to: simulate prediction values of farming, the mathematical model is a crop growth model, the parameters are farming environment parameters, initial values of the first-parameters are crop-types parameters, initial values of the second-parameters are soil parameters, the given data is terrain data, weather data, and farming data, and the observation data is data based on a satellite image or data based on a soil sensor (Kodra, para 0091 application of this statistical framework also apply to the field of agricultural and crop speculation).  
As to claim 12,
The combination of Kodra and Chishti teaches the processor is further configured to execute the instructions to: simulate prediction values of flood, the mathematical model is a flood prediction model, the parameters are flood environment parameters, initial values of the first-parameters are terrain parameters, initial values of the second-parameters are rivers parameters or soil parameters, the given data is weather data and radar data, and the observation data is for measured water level (Kodra, para 0088 teaches this statistical framework can be used for flood hazard modeling and to derive appropriate rain and snow load factures used in structural engineering).  

As to claim 14,
Claim 14 is a method claim corresponding to the system as recited claim 1. Therefore, it is rejected for the same reason as claim 1 above. 
As to claim 15,
Claim 15 is a medium claim corresponding to the system as recited claim 1. Therefore, it is rejected for the same reason as claim 1 above. 

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Kodra” and in view of “Chishti” and further in view of Col et al., US 20080172214 A1 (hereinafter “Col”).  

As to claim 7,
The combination of Kodra and Chishti teaches the invention as claimed above, the combination does not explicitly teach the processor is further configured to execute the instructions to: execute statistical sampling including Markov Chain Monte Carlo method using cumulative likelihood of likelihood representing the degree of consistency, and, update the values of the first-parameters.
However, Col teaches the processor is further configured to execute the instructions to: execute statistical sampling including Markov Chain Monte Carlo method using cumulative likelihood of likelihood representing the degree of consistency, and, update the values of the first-parameters (Col. Para 0080, While calculation of the specific parameters described above is utilized in the preferred embodiment of the present invention, many other parameters and values may be advantageously employed for obtaining scores for specific treatments and/or diseases, including, but not limited to the relative probabilities of different health states, the cumulative probability of a single health state, and the duration of time where the probability of a health state remains below a threshold level. In addition, scores for treatment options can come from sources other than the Markov simulation. These scores may include, but are not limited to, treatment side-effects (major or minor side-effects), convenience of dosing, route of dosing, costs, ethical concerns (i.e., concerns relating to the use of animals in research and manufacturing), health beliefs (preference for plant based vs synthetic products), religious beliefs (e.g. blood products for Jehovah's witnesses), long-term consequences, and other relevant domains).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Kodra and Chishti by including the calculation of the specific parameters, many other parameters and values may be advantageously employed for obtaining scores for specific treatments and/or diseases, including, but not limited to the relative probabilities of different health states, the cumulative probability of a single health state, and the duration of time where the probability of a health state remains below a threshold level. In addition, scores for treatment options can come from sources other than the Markov simulation to make an improved decisions involving multiple diseases and clinical outcomes as taught by Col. 

As to claim 13,
The combination of Kodra, Chishti and Col teaches the processor is further configured to execute the instructions to: simulate prediction values of vital, the mathematical model is a circulatory system model, the parameters are vital parameters, initial values of the first- parameters are macro vital parameters, initial values of the second-parameters are micro vital parameters, the given data is standard vital data, and the observation data is for measured vital data (Col, para 0003 teaches modeling of risk assessments for medical decisions involving multiple independent diseases and possible clinical outcomes).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Lindores (US 20120101861 A1) discloses a system for agricultural monitoring and prediction comprises a first reporting agent a second reporting agent a database, and a processor. The first reporting agent is configured for reporting aerial data representing relative measurements of an agricultural metric in a geographic area, the relative measurements having an unknown bias. The second reporting is configured for reporting ground-based data representing absolute measurements of the agricultural metric for a portion of the geographic area.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



3/25/2022

/NARGIS SULTANA/Examiner, Art Unit 2164        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164